

	

		II

		109th CONGRESS

		1st Session

		S. 1649

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 9, 2005

			Mr. Burr introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To require the Secretary of Energy to

		  submit to Congress a report describing the method by which existing reporting

		  systems within the Department of Energy can be coordinated to provide timely

		  reporting of significant supply interruptions in the transmission of petroleum

		  and petroleum-related products.

	

	

		1.Report on contingency plan

			 for significant interruptions in energy transmission

			(a)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Secretary of Energy shall

			 submit to Congress a report describing existing plans and procedures of the

			 Department of Energy relating to a significant interruption, as determined by

			 the Secretary, in the transmission of petroleum or a petroleum-related

			 product.

			(b)InclusionsThe report under subsection (a) shall

			 include—

				(1)a description of the method by which the

			 Secretary shall notify the Governor and any Federal elected official of a State

			 affected by a significant interruption in the transmission of petroleum or a

			 petroleum-related product; and

				(2)recommendations with respect to any

			 legislative action relating to the implementation or efficiency of a

			 contingency plan of the Department of Energy.

				

